Title: To Thomas Jefferson from James Thomson Callender, 11 October 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond October 11. 1800.

For some time past, I have regularly sent you, as far as they were printed, the Sheets of the 2d volume of The Prospect, because I flattered myself that, although neither the Stile nor matter could be exactly conformable to your ideas, or taste, yet that upon the whole,  they would not be disagreeable. Whether I was right or wrong, or whether indeed You received my letters, I do not know.
Along with this letter come two others, containing 1 Set for you, and a second for Mr. Madison, of whom to balance the absolute necessity of condemning his Share in the Convention business, I have Spoke in the terms that his talents and his virtues, as well as my personal obligations to him do so eminently demand, in the Sheet which follows this. You have still 40 pages to receive. Most of it is set up, but various things prevent its being worked off. 3 of my Compositors have successively fallen sick, which has greatly retarded the progress of the work. If I Can manage the price of the paper, I mean to go right on with a second part, for the amusement of reading, writing, and printing is the only thing that has kept me from going out of my senses, in this den of wretchedness and horror. On friday last, 10 blacks were taken out and hung; and they were hardly gone, when 14 pirates, accused of murder, &ca. were brought in their places. I have kept my health and Spirits better than any white person I have seen here; partly because my mind is clear, and partly because, during the warm weather, I went often into Mr. Rose’s, for fresh air; but on this Subject the marshal has interfered. I do not believe that the world ever saw such a Contemptible Set of Scoundrels.
I have been plucked by my Subscribers, numbers of whom went off without paying me. I advertised for payment but excepting 20 dolls. from one in Wythe county, have not got one farthing. I had advanced 14 dollars to one of the Journeymen, who was starving, and he has been struck with a dead palsy. Mr Lyon went off with about 70, or 80 dollars, I think in my debt, and that also is a desperate debt. I sent by Duane’s desire 100 Copies to Philadelphia, and now, from motives of envy I presume, he refuses to advertise them, while the whole edition here is got sold, but a dozen or two, at most, so I have sent for them back again, and shall have to pay two freights for nothing.
I should be much obliged to you for sending me a few lines, at first or second hand, merely to let me know that the packets have, or have not, reached you. This I fancy could be here by the return of post. I, by no means, wish to take up time devoted to purposes so much more important, but just a few lines, if not improper, would be very welcome; and if you were to return Mr. Rose’s notice, it would please the old Gentleman, who but that he is timid, has no fault upon earth; and his daughter is perhaps the most generous hearted creature under heaven.
The principal thing that vexed me in this business was the being  prevented from going up to Pennsylvania to bring down my 3 boys, and to see a fourth person there, of whom I Can, by no letters gain an account. This disappointment put me, for some weeks, into an extasy of rage that no words can express, but time softens every thing. My boys, I hear, are well; and still, I hope, to be, what I once was, one of the happiest of human beings; and which I always would have been, if fortune had been half as kind as nature to
Sir Your most obliged & most obedt servt

Jas. T. Callender

